Title: From Alexander Hamilton to Washington Morton, 23 April 1799
From: Hamilton, Alexander
To: Morton, Washington


Sir,
Philadelphia April 23. 1799

On revising the proceedings of the General Court Martial received from you, I find that it does not appear by them whether two thirds of the members of the Court concurred on the Conviction of Sergeant Hunt. The articles of War (8th of Chapter Administration of Justice) require that two thirds shall agree in cases where death is inflicted, and I am of opinion that this agreement ought to appear on the face of the proceedings. I presume there was a competent number to condemn. If so, I request you to insert a clause expressing it. This will properly be incorporated in the body of the sentence reading thus “The Court, two thirds (or more than two thirds if the fact be so) of the members thereof having concurred therein, find &c.”
As this was not originally inserted, there must be a certificate at foot signed by the President and yourself declaring that the words &c (reciting them) were inserted after the first signature and that the fact is thereby stated.
When this is done, return the proceedings open under cover to the Secretary of War.
Washington Moreton
